        Case: 1:19-cr-00559-SL Doc #: 86 Filed: 05/27/20 1 of 4. PageID #: 796




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


    UNITED STATES OF AMERICA,                 )     CASE NO. 1:19-CR-559
                                              )
               Plaintiff,                     )     JUDGE SARA LIOI
                                              )
         v.                                   )
                                              )     JOINT MOTION OF THE
    DEEPAK RAHEJA,                                  PARTIES FOR ENTRY OF AN
                                              )     AMENDED PROTECTIVE
    GREGORY HAYSLETTE,                        )
    FRANK MAZZUCCO,                                 ORDER
                                              )
    BHUPINDER SAWHNY,                         )
                                              )
               Defendants.
                                              )


        NOW COME the Parties in this matter (the United States, Gregory Hayslette,

Frank Mazzucco, and Bhupinder Sawhny),1 by and through their undersigned counsel,

and collectively move this Court for the entry of an Amended Protective Order. The

reason for this motion is that certain health care institutions have received subpoenas

issued on behalf of Defendant Sawhny for the production of certain materials that

contain protected Health Information, as defined in the Health Information Portability

and Accountability Act (HIPAA). A copy of the subpoena issued to Express Scripts, Inc.

is attached hereto at Exhibit 1 for reference. Each of the several subpoenas issued to

various health care institutions contains the identical three document requests. Certain

health care institutions (e.g., CareSource, Express Scripts, Inc., and CaremarkPCS

Health LLC) have objected to the current Protective Order entered by the Court as not

1An attempt to obtain Defendant Deepak Raheja’s consent to join in this motion was
sought last week. On Tuesday, May 26, 2020, counsel for Defendant Raheja filed a
motion to withdraw as counsel. (Doc. #85.)
       Case: 1:19-cr-00559-SL Doc #: 86 Filed: 05/27/20 2 of 4. PageID #: 797




being HIPAA compliant, specifically with respect to 45 CFR § 164.512(e)(1)(v). Certain

health care institutions have provided responsive documents under the current

protective order. An Amended Protective Order that is HIPAA compliant is sought in

order that the balance of subpoenaed materials may be obtained in advance of and in

preparation for trial.

       HIPAA permits health care institutions to disclose patient information in the

course of judicial proceedings if certain conditions are satisfied. Specifically, HIPAA

makes provision for the disclosure of patient information “[i]n response to a subpoena,

discovery request, or other lawful process” if the party seeking the information has made

reasonable efforts to secure a qualified protective order from the court. 45 CFR

§ 164.512(e)(1)(ii). A qualified protective order must prohibit the parties from using or

disclosing the patient information for any purpose other than the litigation for which the

information was requested. 45 CFR § 164.512(e)(1)(v)(A). The current protective order

complies with that requirement. However, a HIPAA compliant protective order must

also require that any information so disclosed be either returned to the health care

institution or destroyed upon conclusion of the litigation. 45 CFR § 164.512(e)(1)(v)(B).

The proposed Amended Protective Order complies with this requirement under HIPAA.

       Accordingly, the parties jointly move for the approval and entry of an Amended

Protective Order. A copy of the proposed Amended Protective Order is attached.




                                             2
    Case: 1:19-cr-00559-SL Doc #: 86 Filed: 05/27/20 3 of 4. PageID #: 798




                                         Respectfully submitted,

s/ Megan R. Miller       (per consent)   s/ John F. McCaffrey
Michael L. Collyer                       John F. McCaffrey (0039486)
Megan R. Miller                          TUCKER ELLIS LLP
Assistant United States Attorneys        950 Main Avenue, Suite 1100
United States Court House                Cleveland, OH 44113-7213
801 West Superior Avenue, Suite 400      Telephone: 216.696.3486
Cleveland, OH 44113                      john.mccaffrey@tuckerellis.com
Telephone: 216.622.3744/3855
Michael.Collyer@usdoj.gov                Attorney for Defendant Bhupinder
Megan.R.Miller@usdoj.gov                 Sawhny, M.D.


s/ Steven Grimes       (per consent)     s/ Marisa T. Darden      (per consent)
Steven Grimes                            Colin R. Jennings
Frank Battaglia                          Thomas E. Zeno
WINSTON & STRAWN                         Marisa T. Darden
35 West Wacker Drive                     SQUIRE PATTON BOGGS (US) LLP
Chicago, IL 60601                        4900 Key Tower
Telephone: 312.558.5600                  127 Public Square
sgrimes@winston.com                      Cleveland, OH 44114-1304
fbattaglia@winston.com                   Telephone: 216.479.8500
                                         colin.jennings@squirepb.com
Attorneys for Defendant Frank            thomas.zeno@squirepb.com
Mazzucco                                 marisa.darden@squirepb.com

                                         Attorney for Defendant Gregory Hayslette




                                         3
        Case: 1:19-cr-00559-SL Doc #: 86 Filed: 05/27/20 4 of 4. PageID #: 799




                            CERTIFICATE OF SERVICE

        I hereby certify that on May 27, 2020, a copy of the foregoing Joint Motion for

Leave to File Amended Protective Order was filed electronically. Notice of this

filing will be sent to all parties by operation of the Court’s electronic filing system.

Parties may access this filing through the Court’s system.

                                             s/ John F. McCaffrey
                                             John F. McCaffrey (0039486)
                                             TUCKER ELLIS LLP
                                             950 Main Avenue, Suite 1100
                                             Cleveland, OH 44113-7213
                                             Telephone: 216.696.3486
                                             Facsimile: 216.592.5009
                                             john.mccaffrey@tuckerellis.com

                                             Attorney for Defendant Bhupinder
                                             Sawhny, M.D.




                                            4
017008\000001\4688957.1
